MARTIN, Commissioner.
This is a usury case. The precise contract, before us has already been the subject of opinions by three different Courts of Civil Appeals. See Bohannan v. First National Bank, 85 S.W.2d 989, Federal Mortgage Co. et al. v. Hawkins, 95 S.W.2d 744, and Federal Mortgage Co. et al. v. Davis, 100 S.W.2d 717. It is our opinion that the Dallas Court of Civil Appeals in the present case correctly held the contract untainted by usury. Federal Mortgage Co. v. Davis, supra. To here restate and re-discuss a question already plainly and correctly decided would be to burden the bench and bar with a wholly unnecessary opinion.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court.